Citation Nr: 0405398	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  94-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for traumatic arthritis of the lumbar spine with 
spondylolisthesis and degenerative disc disease.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral blepharitis.

3.  Entitlement to an initial compensable rating for 
bilateral tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, granted 
entitlement to service connection for traumatic degenerative 
arthritis of the lumbosacral spine with spondylolisthesis, 
assigning a 20 percent initial evaluation thereto, granted 
entitlement to service connection for vesiculation of both 
orbiculary muscles of the eyes, assigning a noncompensable 
evaluation thereto, and which granted entitlement to service 
connection for bilateral tinea pedis with onychomycosis of 
the toenails, assigning a noncompensable evaluation thereto.  
In a June 1994 rating decision, the RO increased the initial 
rating for the veteran's low back disability to 40 percent, 
and in a September 1996 rating decision, the RO increased the 
initial rating for the veteran's eye disability to 10 percent 
and recharacterized that disability as bilateral blepharitis.  
The veteran has continued his appeal of entitlement to higher 
initial ratings for each disability and the claims folder is 
now serviced by the RO in Atlanta, Georgia.

The Board first considered the issues on appeal in July 1998 
and remanded the matter to the RO to perform additional 
development.  Although the RO successfully completed all 
development requested, during the time that this appeal was 
initially before the Board and now there have been 
significant changes in the law governing veterans' benefits.  
Accordingly, the Board must remand this matter for compliance 
with the new laws and regulations notwithstanding the length 
of time this appeal has been pending and the veteran's 
expressed desire to achieve finality as quickly as possible.

A review of the record reflects that this appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The record shows that the veteran submitted a claim for 
entitlement to service connection for various disabilities 
upon his discharge from service in December 1992.  He 
underwent VA examination in March 1993 and service-connection 
benefits were granted in a September 1993 rating decision.  
The veteran appealed the assignment of ratings in that 
decision and subsequent decisions increasing his initial 
ratings.  A Statement of the Case was issued, the veteran 
perfected his appeal, and several Supplemental Statements of 
the Case were issued by the RO.  In July 1998, the Board 
remanded the claims here on appeal to the RO for additional 
development, including obtaining updated treatment records 
and performing updated VA examinations because in cases where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, not only is the level 
of disability at the time entitlement arose of concern, but 
consideration must also be given to a longitudinal picture of 
a veteran's disabilities to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In 1999, the RO obtained all updated treatment records, 
determined that there was no file available containing the 
veteran's VA vocational rehabilitation records, and scheduled 
the veteran for three separate VA examinations.  In January 
1999, the veteran underwent a VA eye examination as well as a 
VA orthopedic examination.  He did not, however, appear for 
the scheduled VA dermatologic examination.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was signed into legislation.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA redefined the obligations of VA with respect to its 
duty to notify a claimant of his rights and responsibilities 
in substantiating a claim and the obligations of VA with 
respect to its duty to assist a claimant in the development 
of a claim.  Additionally, judicial precedent requires that 
VA advise a claimant not only of his own responsibilities 
with respect to gathering evidence, but of VA's 
responsibilities in obtaining specific evidence on behalf of 
a claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA.  Although he was advised of 
outstanding requests for medical evidence in a February 2003 
letter and was supplied with a copy of the updated 
implementing regulations in a March 2003 Supplemental 
Statement of the Case, the Board finds that this is 
insufficient notice under the VCAA.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See generally Disabled  American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As such, this matter must be remanded to 
the RO so that proper notice may be given to the veteran and 
any additional development deemed necessary to assist the 
veteran in substantiating his claims may be performed.

Additionally, because the most recent VA examination reports 
are dated almost five years ago, the Board finds that in an 
effort to fully evaluate the disability picture presented by 
the veteran's current disabilities, updated examinations must 
be performed.  It is important to point out at this juncture 
that the regulations governing the criteria for rating spine 
disabilities and skin disabilities have been revised over the 
course of this appeal.  As such, the RO should ensure that 
the veteran is advised of all pertinent rating criteria and 
that VA examiners are supplied with the rating criteria so 
that all reports obtained will include the appropriate 
information and medical findings to properly evaluate the 
veteran under both the new and the old rating criteria.  
Updated treatment records should also be obtained and 
associated with the veteran's claims folder.

Therefore, this matter is remanded for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  All new evidence 
and/or arguments must be associated 
with the veteran's claims folder.  

2.	The RO must review the claims folder 
and ensure that the veteran has been 
advised of all changes in the rating 
criteria for skin disorders and spine 
disorders, including the most recent 
change in the rating code effective 
September 26, 2003.

3.	The RO should obtain updated treatment 
records as identified by the veteran.  
All records obtained should be 
associated with the veteran's claims 
folder.  If records are not available, 
a statement to that effect should be 
placed in the claims folder.

4.	Upon completion of the development 
requested above, the RO should 
schedule the veteran for appropriate 
VA examinations to determine the 
severity of his traumatic arthritis of 
the lumbar spine, bilateral 
blepharitis, and bilateral tinea 
pedis.  The examiners should be 
supplied all pertinent rating criteria 
and specifically requested to comment 
on each as well as any functional 
limitations experienced by the veteran 
as a result of his service-connected 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  Additionally, the examiners 
are advised that all opinions 
expressed must be supported by 
complete rationale and reports must be 
typewritten.

5.	The veteran is hereby notified that it 
is his responsibility to report for 
scheduled examinations and to 
cooperate in the development of his 
claims.  The consequences of failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2003).  In the event that the veteran 
does not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examinations was sent 
to the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.	When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on 
the basis of the additional evidence 
and review of all pertinent rating 
criteria.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




